Exhibit 12.01 AllianceBernstein L.P. Consolidated Ratio Of Earnings To Fixed Charges Years Ended December 31, (in thousands) Fixed Charges: Interest Expense $ $ $ Estimate of Interest Component In Rent Expense (1) - - - Total Fixed Charges $ $ $ Earnings: Income (Loss) Before Income Taxes and Non-Controlling $ $ ) $ Interest in Earnings of Consolidated Entities Other ) Fixed Charges Total Earnings $ $ ) $ Consolidated Ratio Of Earnings To Fixed Charges N/A AllianceBernstein L.P. has not entered into financing leases during these periods. The ratio of earnings to fixed charges was negative for the year ended December 31, 2011. Additional earnings of $214.5 million would be needed to have a one-to-one ratio of earnings to fixed charges.
